Campbell, C. J.
I do not concur in the views of my Brother Morse in regard to the effect of the change of law allowing parties to testify, upon the old law. There is nothing in that statute which indicates a purpose to exclude any testimony theretofore admissible, and there is certainly no inconsistency between the new rule and any old one, except that which kept out the evidence of parties as witnesses. The rules of evidence are as much rules of law as any other rules, and I do not see how they can be lawfully abolished by judicial action, any more than any other laws. *42Courts may, in tlieir judicial action, apply old rules to any new circumstances, to which they are applicable, but they cannot properly make new laws of evidence.
It is always dangerous to assume what reasons have led in the past to certain legal rules. If the rule exists, the reasons are not material. In searching out those reasons we can rarely reach the origin of the provision, and judges who infer, from their own notions or their own experience, what probably gave rise to it, may easily be mistaken. In regard to the rule in question, some judges may have considered it as the offspring of necessity, in whole or in part. But it has also been regarded as founded on good sense, and opening sources of information quite as satisfactory as testimony of the parties. If not admissible independently, such circumstances cannot be received in corroboration, and their corroborative force is, I think, very manifest. No such case can be fully appreciated without a knowledge of the surroundings.
The common-law system is the only one which contains any regular system of rules of exclusion, going beyond certain personal disqualifications. In all other matters, courts in countries not governed by the common law generally admit such testimony as will throw light on the facts, trusting to good sense to limit the facts to legitimate conclusions. All lawyers know that the excluding rules of the common law ai’e often unjust and destructive of truth. There has been no tendency in our legislation in the way of adding to grounds of exclusion. While those rules are in force, they must be followed, however unwise we may find them to be. But I do not think courts have any right to legislate against or for their extension; and if we had such power, I should be disposed to open rather than to shut the door on any sources of information. I think the judgment should be affirmed.
Sherwood, J., concurred.